 
Exhibit 10

 
Performance Stock Rights (PSRs) Description for 2006 - 2008 Performance Period
Executive Compensation & Benefits
Issued: March ___, 2006


What are PSRs?


PSRs give you the opportunity to earn a specified number of shares of Ford
common stock to be issued following the end of the performance period, pending
the Company's performance on the metrics applicable to the grant. It is
different from a stock option grant that gives you the right to purchase shares
of Ford stock at a specified price during a certain time period.


Who is eligible to receive PSRs and when are they awarded?


LL2 and above employees are eligible to receive PSR grants in March of each
year. The three-year performance period begins in January of the year of grant
and ends in December three years later. For example, the performance period for
the March 2006 grant is from January 2006 through December 2008.


Final awards are paid following the end of the performance period in shares of
Ford Common Stock, after withholding shares to cover taxes.


Initial PSR grants and final awards are subject to approval of the Compensation
Committee.


Will I receive dividends on my PSR grant?


During the performance period, you will receive cash dividend equivalent
payments that match the dividends paid to Ford shareholders based on 100% of the
payout level for the performance stock rights granted to you. These payments
will be made quarterly by Payroll as soon as practicable after the dividend
payment date.


How are the final awards calculated?


Following the end of the three-year period, performance on the metrics is
evaluated against the initial targets, and it is determined whether a final
award will be made. Payouts can be zero or range from 10% to 150% of the initial
grant amount, depending on Company performance on the metrics.


How does the plan work?


At the beginning of each performance period, management recommends a PSR grant
amount based on your expected future contributions to Ford's success. Following
the end of the three-year performance period, Ford's performance to the plan
metrics is evaluated to determine the level of final award, if any.
 
Each metric is weighted toward the total final award determination. Metrics for
the Performance Stock Rights covering the 2006 - 2008 Performance Period include
Shareholder Return, Total Cost Performance, Global Market Share, Things Gone
Wrong at Three Months in Service and Launch Metrics in the period.


For example, performance results can be zero or range from 50% to 150%.
Performance that does not reach at least the 50% payout level threshold will
generate zero toward the total. Therefore, if all of the metrics failed to meet
the minimum payout threshold of 50%, the final award would be zero. If four of
the metrics failed to meet the minimum, but one metric met the 50% threshold,
the final award payout would be 10% of the initial grant assuming each metric is
weighted 20%.


PSRs are subject to the terms and conditions of the Company's 1998 Long-Term
Incentive Plan.


What happens to my grant if I leave the Company before the 3-year PSR
performance period is over?


If you leave the Company before the 3-year performance period is over, you will
be eligible to receive a pro-rated award. Final awards are determined at the
discretion of the Compensation Committee of the Board of Directors.